     Case 4:16-cv-00041-BMM-JTJ Document 134 Filed 01/16/20 Page 1 of 4



JOSEPH H. HUNT
Assistant Attorney General

ERIC R. WOMACK
Assistant Branch Director

MICHELLE R. BENNETT
DANIEL HALAINEN
REBECCA KOPPLIN
Trial Attorneys
United States Department of Justice
1100 L Street NW
Washington, D.C. 20530
Tel: (202) 514-3953
Fax: (202) 616-8470
Email: rebecca.m.kopplin@usdoj.gov
Attorneys for Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

RANCHERS-CATTLEMEN
ACTION LEGAL FUND, UNITED
STOCKGROWERS OF AMERICA,
         Plaintiff,

            v.
                                               CV 16-00041-BMM-JTJ
SONNY PERDUE, in his official
capacity as Secretary of Agriculture;      NOTICE OF DEVELOPMENT
and UNITED STATES
DEPARTMENT OF
AGRICULTURE,
             Defendants,

MONTANA BEEF COUNCIL, et al.,
       Defendants-Intervenors.
     Case 4:16-cv-00041-BMM-JTJ Document 134 Filed 01/16/20 Page 2 of 4



      Defendants Sonny Perdue, in his official capacity as Secretary of

Agriculture, and the United States Department of Agriculture respectfully submit

this notice to advise the Court of a factual development relevant to the Court’s

resolution of the parties’ cross-motions for summary judgment. Dkt. Nos. 89, 94,

98. On January 16, 2020, the Maryland Beef Industry Council signed a

Memorandum of Understanding (MOU) with the U.S. Department of Agriculture.

See Ex. A (attached herewith). The terms of this MOU are the same as the MOUs

previously submitted to this Court in support of the federal government’s motion

for summary judgment. See Declaration of Daniel Halainen, Exs. 9-29, Dkt. 99-3.

      As a result of this development and the recent MOU signed by the Vermont

Beef Industry Council, see Notice of Development, ECF No. 133, all of the

Qualified State Beef Councils (QSBCs) in this case—that is, all fifteen QSBCs

named in paragraph 15 of Plaintiff’s supplemental pleading, Dkt. 58-3—are now

subject to MOUs with the U.S. Department of Agriculture. This development is

relevant to arguments by the federal government defendants and the defendants-

intervenors that the U.S. Department of Agriculture exercises effective control of

QSBCs’ promotional activities through the MOUs. Because of this development,

the Court need not reach the question whether the government exercises effective

control of the promotional activities of QSBCs not subject to MOUs, because no

such QSBCs remain in this case.
     Case 4:16-cv-00041-BMM-JTJ Document 134 Filed 01/16/20 Page 3 of 4



Respectfully submitted this 16th day of January, 2020,

                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      ERIC R. WOMACK
                                      Assistant Branch Director

                                      /s/ Rebecca Kopplin
                                      MICHELLE R. BENNETT
                                      DANIEL HALAINEN
                                      REBECCA KOPPLIN
                                      Trial Attorneys
                                      United States Department of Justice
                                      1100 L Street NW
                                      Washington, D.C. 20530
                                      Tel: (202) 514-3953
                                      Fax: (202) 616-8470
                                      Email: rebecca.m.kopplin@usdoj.gov
                                      Attorneys for Defendants
      Case 4:16-cv-00041-BMM-JTJ Document 134 Filed 01/16/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which sent notice of such

filing to all parties.



                                        /s/ Rebecca Kopplin
                                        REBECCA KOPPLIN
                                        Trial Attorney
